MEMORANDUM **
Leonardo Jimenez-Ariza, a native and citizen of Colombia, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for withholding of removal. Contrary to the government’s contention, we have jurisdiction to review a final order of removal pursuant to 8 U.S.C. § 1252 where, as here, the IJ did not rely upon petitioner’s commission of a criminal offense in denying relief. See Morales v. Gonzales, 478 F.3d 972, 980-81 (9th Cir.2007). We review for substantial evidence and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
The record does not compel reversal of the IJ’s determination that Jimenez-Ariza failed to establish that threats he received in Colombia constituted past persecution, see Lim v. INS, 224 F.3d 929, 936-38 (9th Cir.2000), or that Jimenez-Ariza would face a clear probability of being persecuted on account of his political opinion or any other protected ground, see Rivera-Moreno v. INS, 213 F.3d 481, 486-87 (9th Cir. 2000). Accordingly, he is not eligible for withholding of removal.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.